Citation Nr: 1720388	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-00 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from August 1985 to July 1998.  He also served in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge during a September 2015 Travel Board hearing; a transcript is of record.  In January 2016, the Board remanded the claim for additional development; the claims file has been returned to the Board for consideration


FINDING OF FACT

The Veteran was exposed to acoustic trauma during active service, has bilateral hearing loss that meets VA requirements to be considered a disability, and has experienced bilateral hearing loss continuously since separation from service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103(a), 5103A, 5017(b) (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1112, 1131, 1133; 38 C.F.R. § 3.303 (a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Alternatively, continuity of symptomatology may be established if a claimant can demonstrate:  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology under 38 C.F.R. § 3.303 (b); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology

Where a claimant asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, he can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  Organic neurological disorders, including sensorineural hearing loss, are listed as chronic conditions under 38 C.F.R. § 3.309 (a).  Therefore, any hearing loss disability and/or tinnitus can be granted service connection on the basis of continued symptomatology since service under 38 C.F.R. § 3.303 (b).  In addition, such may be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1110, 1112, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309. 

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

At the time of the Veteran's September 2015 Board hearing, he asserted that his bilateral hearing loss was caused by in-service hazardous noise exposure, including as a result of shooting at a firing range without hearing protection and driving Korean War-era vehicles without hearing protection.  He reported that he incurred periods of temporary deafness during service when someone would fire a round unexpectedly.  The Veteran is competent to describe his in-service experience with noise exposure and audiological symptoms, and there is no indication that he is not credible in this regard.  Layno, 6 Vet. App. 465, 470.  The Veteran's service personnel records, specifically, his service separation form, his DD-214, indicates that his military occupational specialty (MOS) was antitank assault guided missile man for almost seven years of his active service.  While there is no record of combat service, and the Veteran does not assert such, his MOS and lay statements as to noise exposure while firing weapons and driving older vehicles serve as evidence sufficient to concede that the Veteran experienced acoustic trauma in service as a result of his military duties.

The Veteran's service treatment records are silent for any complaint, treatment, or diagnosis of bilateral hearing loss.  On entry into service, in December 1984, his puretone thresholds, in decibels, for the right ear were 0, 0, 5, 5, 0, and for the left ear, were 5, 5, 15, 5, 5, measured at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz, bilaterally.  On separation from service, in April 1998, his puretone thresholds, in decibels, for the right ear were 5, 5, 25, 15, 0, and for the left ear, were 10, 5, 20, 10, 20, measured at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz, bilaterally.  Audiograms conducted during the Veteran's service thus show threshold shifts in his bilateral hearing acuity.

On VA examination in March 2016, the Veteran reported post-service occupational noise as a big rig tractor trailer operator from 1998 to the present, and recreational noise exposure from riding a motorcycle, un-muffled until 2005.  Objective findings revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 35, 45, 60, 60, 60, and for the left ear, were 35, 40, 50, 55, 55, each measured at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz.  The Veteran's bilateral hearing loss thus meets the VA requirements for consideration as a disability under 38 C.F.R. § 3.385.  The examiner noted the reported noise exposure from training maneuvers in the Veteran's MOS and opined that the likelihood of noise exposure was high.  The examiner provided a negative etiological opinion as to the Veteran's bilateral hearing loss, and reasoned that his bilateral hearing acuity was within normal limits at discharge, there was no combat-related noise exposure, he incurred post-service noise from driving big rig trucks and riding a motorcycle, and that while there was some variance in comparing the numerous in-service chronological audiograms, some showing larger swings in thresholds than others, such would be considered temporary in nature; and that there was no trend toward decreasing hearing loss over time.

The examiner does not appear to have had the opportunity to consider the Veteran's lay statements of long-standing bilateral hearing loss that existed continuously since service to the present.  At the time of the Veteran's July 2009 claim for service connection, he placed the onset of his symptoms in 1990, during his service.  During the Veteran's September 2015 Board hearing, he asserted that his bilateral hearing loss started after "he got out" of service.  He reported that he sought private treatment for hearing evaluation in 2009.  It appears that the Veteran noticed symptoms of hearing loss prior to 2009 and did not seek treatment for such until 2009.  The Veteran is competent to place the onset of his symptoms in 1990, as he did in his July 2009 claim, and while his response that he first noticed a problem and/or sought treatment after he got out of service is inexact, there is no indication that he is not credible in this regard.  Layno, 6 Vet. App. 465, 470.

Of note is the November 2009 VA examination, conducted by a private provider, wherein the provider opined that the Veteran's tinnitus was more likely than not the result of cumulative noise exposure experienced during his military career, and that his military noise exposure would be the usual exposures experienced by an infantryman and guided missile man without combat exposure.

Based on the forgoing, there is probative evidence of current bilateral hearing loss that meets the VA requirements for consideration as a disability under 38 C.F.R. § 3.385, probative evidence of in-service acoustic trauma, and probative evidence of symptoms of bilateral hearing loss continuously from the time of service to the present.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d 1331, at 1337-39.  The Board thus finds that the most probative evidence weighs in favor of the claim and that service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


